YAN ORSDEL, Associate Justice.
The appeal in this ease is dependent upon the same statement of facts, substantially, as contained in L. J. Christopher Co. of Delaware v. Commissioner of Internal Revenue (No. 5236) 60 App. D. C. 368, 55F.(2d) 530, this day decided. The only question involved in the present case is whether or not the Board of Tax Appeals was justified in fixing the value Of the good will at the amount shown on the books of the company in 1914 — $17,028.82.
Appellant introduced the testimony of two witnesses to prove that the good will was undervalued on appellant’s books in 1914. This, at most, raised an issue of fact for the board to determine. Appellant had *533the burden of establishing a prima facie ease that the good will should be fixed at more than the figure shown by the book entry. The board has determined that appellant did not successfully sustain this burden and, in view of the testimony of the two witnesses introduced by appellant on this question, we are not prepared to say that the board was unreasonable in bolding this testimony insufficient.
The decision is-affirmed.